STATE OF MINNESOTA
                                                                         fl March 16, 2016

                                                                             Om:c    OF
                                   IN SUPREME COURT                      AJII!'B.lA'IECGUtTS

                                          A16-0240


In re Petition for Disciplinary Action against
Jaren Lee Johnson, a Minnesota Attorney,
Registration No. 0290427.


                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Jaren Lee Johnson committed

professional misconduct warranting public discipline-namely, failing to timely provide

discovery requests to a client and to submit discovery responses to opposing counsel;

failing to inform a client regarding the status of the case and to respond to the client's

requests for information; making a false statement to opposing counsel; and failing to

properly withdraw from representation.         See Minn. R. Prof. Conduct 1.3, 1.4(a)(l),

1.4(a)(3), 1.4(a)(4), 1.4(b), 1.16(d), 3.4(d), 4.1, and 8.4(d).

       Respondent waives his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the

Director recommends that the appropriate discipline is a 30-day suspension followed by 2

years of probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Jaren Lee Johnson is suspended from the practice of law for a

minimum of 30 days, effective 14 days from the date of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals).

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court.

       5.     Within 1 year of the date of this order, respondent shall file with the Clerk of

Appellate Courts and serve upon the Director proof of successful completion of the

professional responsibility portion of the state bar examination. Failure to timely file the

required documentation shall result in automatic re-suspension, as provided in

Rule 18(e)(3), RLPR.

       6.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

      (a)   Respondent shall cooperate fully with the Director's Office in its efforts to
      monitor compliance with this probation. Respondent shall promptly respond to the
      Director's correspondence by its due date. Respondent shall provide the Director
      with a current mailing address and shall immediately notify the Director of any
      change of address. Respondent shall cooperate with the Director's investigation of


                                             2
any allegations of unprofessional conduct that may come to the Director's attention.
Upon the Director's request, respondent shall provide authorization for release of
information and documentation to verify respondent's compliance with the terms of
this probation; and

(b)   Respondent shall abide by the Minnesota Rules of Professional Conduct.


Dated: March 16, 2016                    BY THE COURT:



                                         David R. Stras
                                         Associate Justice




                                     3